DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments dated 4/6/2022 are acknowledged.  

Mis-Numbered Claims
In applicant’s preliminary claim amendments dated April 6, 2022, applicant mis-numbered claim 33 as claim 35, and applicant mis-numbered claim 34 as claim 33.  The examiner has attached a corrected claim set to this office action wherein claims 33 and 34 are correctly labeled.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “113” has been used to designate both a “cleaning opening” and a “receiving unit”.  See Par. [0051] of applicant’s specification, wherein numeral 113 is described as referred to both the “cleaning opening” and the “receiving unit”.  Applicant’s Figure 3 shows numeral 113 referring to two different structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 30-33, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 27 recites “the dosing quantity” (singular).  However, claim 25 (upon which claim 27 depends) recites “dosing quantities” (plural).  Since claim 25 recites plural “dosing quantities”, it is not clear which dosing quantity is referred to in claim 27 with the phrase “the dosing quantity”.  
Claim 30 recites “the dosing quantity” (singular).  However, claim 25 (upon which claim 30 depends) recites “dosing quantities” (plural).  Since claim 25 recites plural “dosing quantities”, it is not clear which dosing quantity is referred to in claim 30 with the phrase “the dosing quantity”.  
In applicant’s claims dated 4/6/2022, applicant mis-numbered claim 33 as claim 35 and then had this claim depend from claim 33.  It is not clear which claim applicant intended to have this mis-numbered claim depend from.  For purposes of examination, it was presumed that applicant intended to have claim 33 (which is the claim applicant mis-numbered as claim “35” in the claims of 4/6/2022) depend from claim 31 because claim 33 recites “the identified blocking” and claim 31 is the only claim that recites anything about identifying blocking.  
Claim 38 refers to “the method of claim 22”, but claim 22 has been cancelled.  For purposes of examination, it was presumed that applicant intended to have claim 38 refer to “the method of claim 36” instead of “the method of claim 22” because claim 36 recites a method.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “an automatic dosing device designed to automatically dose a plurality of dosing quantities from a supply of cleaning agent” in claim 25.  Such a claim limitation is “a dosing unit…for dosing the dosing quantity” in claim 27.  Such a claim limitation is “a receiving unit…for receiving a removable storage container” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 26, 30, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0296030 by VanderRoest in view of U.S. 2012/0111366 by Baldwin.
With regard to claim 25, VanderRoest teaches a dishwasher (item 10 in Figure 1), wherein the dishwasher comprises an automatic dispenser (item 20 in Figures 1, 5A, and 5B; reads on automatic dosing device) in a door (item 18 in Figure 1) of the dishwasher, and wherein the dispenser is configured to dispense solid cleaning agent into the dishwasher’s interior (Abstract; Par. 0012-0015 and 0020).  VanderRoest teaches that the dispenser is configured to have wash liquid (item 50 in Figure 5B) sprayed onto it such that a plurality of dosing quantities can be automatically dosed into the interior of the dishwasher from a solid supply of cleaning agent loaded into the dispenser (Par. 0012 and 0020).  VanderRoest teaches that the dishwash comprises a controller (item 40 in Figure 1) configured to run a washing program wherein the dispenser is actuated and switched to a cleaning state illustrated in Figure 5B, wherein a rear wall (item 30 in Figures 5A and 5B) is pushed forward by an actuator (item 36 in Figure 5A) such that the rear wall of the dispenser can be cleaned by washing liquid (item 50 in Figure 5B) directed at the pushed-forward rear wall (Par. 0013 and 0020).  
VanderRoest does not explicitly recite that the controller is configured to run a plurality of washing programs.
Baldwin teaches that a dishwasher controller can be configured to run a plurality of washing programs, wherein a user can advantageously use a user interface to select among the plurality of washing program options depending on the cleaning needs of the to-be-cleaned dishes (Par. 0031-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the apparatus of VanderRoest such that the controller is configured to run a plurality of different washing programs such that a user can use a user interface to selected among the plurality of washing program options depending on the cleaning needs of the user.  The motivation for performing the modification was provided by Baldwin teaches that a dishwasher controller can be configured to run a plurality of washing programs, wherein a user can advantageously use a user interface to select among the plurality of washing program options depending on the cleaning needs of the to-be-cleaned dishes.  In this combination of VanderRoest in view of Baldwin, at least one of the washing program options that a user can select is a specified washing program that comprises the step of cleaning the dispenser’s rear wall (item 26 in VanderRoest’s Figure 5B) as discussed in VanderRoest’s Par. [0020], thus advantageously allowing that rear wall of the dispenser to be cleaned.  
With regard to claim 26, in the combination of VanderRoest in view of Baldwin, the dishwasher is considered to be a domestic dishwasher because it is structurally capable of being used in a domestic environment.  
With regard to claim 30, in the combination of VanderRoest in view of Baldwin, the dispenser comprises a moveable rear wall (item 26 in VanderRoest’s Figures 5A and 5B) that corresponds to applicant’s moveable element, and the dispenser comprises an actuator (item 36 in VanderRoest’s Figure 5A) that reads on applicant’s drive and is configured to drive the rear wall for dosing cleaning agent into the dishwasher’s interior (Par. 0020 of VanderRoest).  In the combination of VanderRoest in view of Baldwin, the controller is configured to actuate the drive during the specific washing program such that the washing liquid can be sprayed onto the rear wall when the rear wall is in the pushed-forward position illustrated in VanderRoest’s Figure 5B.  
With regard to claim 32, the combination of VanderRoest in view of Baldwin teaches having the cleaning agent be a solid body of cleaning agent (Par. 0012 and 0020 of VanderRoest), which is considered to be shaped because a solid body of cleaning agent is inherently shaped.  
With regard to claim 34, in the combination of VanderRoest in view of Baldwin, a sprayer (reads on hydraulic system) cleans the dispenser when the specific washing program is run (Par. 0020 of VanderRoest).  
With regard to claim 35, in the combination of VanderRoest in view of Baldwin, a dishwasher sprayer sprays a dose of washing liquid (reads on further cleaning agent) onto the dispenser (Par. 0020 of VanderRoest), and since the controller starts the dishwasher’s washing program in response to a user’s washing program selection, the controller is considered to actuate that dishwasher sprayer (reads on supply unit) when the specific washing program is run.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0296030 by VanderRoest in view of U.S. 2012/0111366 by Baldwin as applied to claim 25 above, and further in view of U.S. 2007/0062564 by Farano.
With regard to claim 27, the combination of VanderRoest in view of Baldwin teaches that the dispenser comprises a housing that is selectively closed and opened by a lid (item 28 in VanderRoest’s Figures 5A and 5B), wherein opening the lid allows cleaning agent to be dispensed from the dispenser.  In this combination of VanderRoest in view of Baldwin, the lid is opened during the dispensing of cleaning agent, and the moveable rear wall (item 26 in VanderRoest’s Figures 5A and 5B) corresponds to applicant’s dosing unit arranged in the housing.  
The combination of VanderRoest in view of Baldwin does not recite that the housing is a fluid-tight housing.  
Farano teaches that a dishwashing dispenser can advantageously comprises a fluid-tight housing that can be selectively opened or closed, and Farano teaches that the selectively-openable, fluid-tight housing advantageously allows cleaning agent to be dispensed from the dispenser only at desired times (Par. 0014-0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of VanderRoest in view of Baldwin such that the housing is a fluid-tight housing that is closed in a fluid-tight manner by the lid (item 28 in VanderRoest’s Figures 5A and 5B).  In this combination of VanderRoest in view of Baldwin in view of Farano, the fluid-tight nature of the housing advantageously ensures that cleaning agent is only dispensed from the dispenser when it is desirable (that is, when it is time to dispense cleaning agent according to a selected washing program) to dispense the cleaning agent.  The motivation for performing the modification was provided by Farano, who teaches that a selectively-openable, fluid-tight housing advantageously allows cleaning agent to be dispensed from the dispenser only at desired times.  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0296030 by VanderRoest in view of U.S. 2012/0111366 by Baldwin as applied to claim 25 above, and further in view of U.S. 2007/0062564 by Farano.
With regard to claim 27, the combination of VanderRoest in view of Baldwin teaches that the dispenser comprises a housing that is selectively closed and opened by a lid (item 28 in VanderRoest’s Figures 5A and 5B), wherein opening the lid allows cleaning agent to be dispensed from the dispenser.  In this combination of VanderRoest in view of Baldwin, the lid is opened during the dispensing of cleaning agent, and the moveable rear wall (item 26 in VanderRoest’s Figures 5A and 5B) corresponds to applicant’s receiving unit arranged in the housing because it is configured to retract within the housing such that cleaning agent can be placed inside the housing, as shown in VanderRoest’s Figure 5A.  
The combination of VanderRoest in view of Baldwin does not recite that the housing is a fluid-tight housing.  
Farano teaches that a dishwashing dispenser can advantageously comprises a fluid-tight housing that can be selectively opened or closed, and Farano teaches that the selectively-openable, fluid-tight housing advantageously allows cleaning agent to be dispensed from the dispenser only at desired times (Par. 0014-0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of VanderRoest in view of Baldwin such that the housing is a fluid-tight housing that is closed in a fluid-tight manner by the lid (item 28 in VanderRoest’s Figures 5A and 5B).  In this combination of VanderRoest in view of Baldwin in view of Farano, the fluid-tight nature of the housing advantageously ensures that cleaning agent is only dispensed from the dispenser when it is desirable (that is, when it is time to dispense cleaning agent according to a selected washing program) to dispense the cleaning agent.  The motivation for performing the modification was provided by Farano, who teaches that a selectively-openable, fluid-tight housing advantageously allows cleaning agent to be dispensed from the dispenser only at desired times.  
Applicant’s limitation specifying that a removable storage container can be received by the receiving unit specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  In the combination of VanderRoest in view of Baldwin in view of Farano, the moveable rear wall (item 26 in VanderRoest’s Figures 5A and 5B) is structurally capable of receiving such a removable storage container within the housing because, as shown in VanderRoest’s Figure 5A, the moveable rear wall is structurally capable of being retracted within the housing such that items can be loaded with objects.  


Claims 31 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0296030 by VanderRoest in view of U.S. 2012/0111366 by Baldwin as applied to claim 30 above, and further in view of U.S. 2013/0220374 by Heidel.
With regard to claim 31, the combination of VanderRoest in view of Baldwin does not teach that a sensor unit is designed to detect a movement of the rear wall (item 26 in VanderRoest’s Figures 5A and 5B; reads on applicant’s moveable element).
Heidel teaches that a sensor can advantageously be used to detect the malfunctioning of a moveable dishwasher component, wherein a sensed deviation from an expected profile can advantageously be used to determine that a component is malfunctioning (Par. 0005, 0006, 0010, 0019, and 0020, and claims 18 and 19 of Heidel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of VanderRoest in view of Baldwin such that the dishwasher comprises a sensor unit for sensing the movement of the rear wall of the dispenser, wherein the sensor’s data is outputted to the dishwasher’s controller such that malfunctioning movement of the rear wall – such as malfunctioning movement caused by blockage – can be detected when the sensed data deviates from an expected profile.  The motivation for performing the modification was provided by Heidel, who teaches that a sensor can advantageously be used to detect the malfunctioning of a moveable dishwasher component, wherein a sensed deviation from an expected profile can advantageously be used to determine that a component is malfunctioning.  
With regard to claim 33, the combination of VanderRoest in view of Baldwin in view of Heidel does not teach that the dishwasher’s user interface is configured to output user information as a function of the cleaning state.  
Baldwin teaches that a user interface of a dishwasher can comprise a display that advantageously informs the user of the status of the dishwasher (Par. 0033 and 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of VanderRoest in view of Baldwin in view of Heidel such that the user interface comprises a display that informs the user of the status of the dishwasher, including the status of the dispenser being cleaned and a blockage-caused rear wall malfunction being detected.  Baldwin teaches that a user interface of a dishwasher can comprise a display that advantageously informs the user of the status of the dishwasher, and the motivation for performing the modification would be to inform the user of what’s happening during the operation of the dishwasher.  
Claims 25, 26, 29, 30, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0062564 by Farano in view of U.S. 2012/0111366 by Baldwin in view of U.S. 2017/0296030 by VanderRoest.
With regard to claim 25, Farano teaches a dishwasher comprising a washing chamber and a door comprising an automatic dosing device that is designed to automatically dose a plurality of dosing quantities from a supply of cleaning agent provided as a solid material (Par. 0001, 0011-0016 and 0023-0037).  The automatic dosing device comprises a closing member (item 24 in Figure 1) for opening and closing an outlet of the dosing device such that cleaning agent can be selectively discharged from the dosing device (Par. 0001, 0011-0016 and 0023-0037).
Farano does not explicitly recite that a controller is configured to run a plurality of washing programs.
Baldwin teaches that a dishwasher can comprise an automatic controller that is configured to run a plurality of washing programs, wherein a user can advantageously use a user interface to select among the plurality of washing program options depending on the cleaning needs of the to-be-cleaned dishes (Par. 0031-0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the apparatus of Farano such that the dishwasher comprises a controller that controls the operations of the dishwasher and is configured to run a plurality of different washing programs such that a user can use a user interface to selected among the plurality of washing program options depending on the cleaning needs of the user.  The motivation for performing the modification was provided by Baldwin teaches that a dishwasher can comprise an automatic controller that is configured to run a plurality of washing programs, wherein a user can advantageously use a user interface to select among the plurality of washing program options depending on the cleaning needs of the to-be-cleaned dishes.  
The combination of Farano in view of Baldwin does not teach that one of the selectable washing programs is a specific washing program in which the dosing device is switched to a cleaning state for cleaning the dosing device.  
VanderRoest teaches that when using a dispenser of a dishwasher to dispense solid cleaning agent into a dishwasher’s chamber, cleaning agent residue can undesirably remain on surfaces of the dispenser instead of getting mixed with washing liquid and the to-be-cleaned dishes (Abstract; Par. 0012, 0013, and 0016-0020).  VanderRoest teaches that such undesired residues can advantageously be removed from the dispenser surfaces and mixed with washing liquid by having a spray assembly of the dishwasher aim washing liquid onto those surfaces of the dispenser during execution of a dishwashing program (Par. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Farano in view of Baldwin such that at least one of the selectable washing programs comprises a step of spraying washing liquid onto surfaces of the dosing device’s closing member after the dosing device is used to eject a dose of cleaning agent into the dishwasher’s washing chamber.  The motivation for performing the modification was provided by VanderRoest, who teaches that it is undesirable of cleaning agent residue to remain stuck on surfaces of dispenser and that such residue can advantageously be removed by having a spray assembly of the dishwasher aim washing liquid onto those surfaces of the dispenser during execution of a dishwashing program.  In this combination of Farano in view of Baldwin in view of VanderRoest, when the dosing device’s closing member (item 24 in Farano’s Figure 1) closes after dosing cleaning agent and before being cleaned, the dosing device’s closing member is considered to be actuated into a cleaning state because this is the state of the dosing device’s closing member when cleaned with sprayed washing liquid.  
With regard to claim 26, in the combination of Farano in view of Baldwin in view of VanderRoest, the dishwasher is considered to be a domestic dishwasher because it is structurally capable of being used in a domestic environment.  
With regard to claim 29, in the combination of Farano in view of Baldwin in view of VanderRoest, the dosing device includes a supply channel (item 14c in Farano’s Figure 1) that is closable in a fluid tight manner via the dosing device’s closing member (item 24 in Farano’s Figure 1; Par. 0013-0014 of Farano).  In the combination of Farano in view of Baldwin in view of VanderRoest, the supply channel is open relative to an upper interior (this interior is enclosed by upper portion 14a in Farano’s Figure 1) of Farano’s dosing device when the dosing device is in the cleaning state.  
With regard to claim 30, in a specific washing program of Farano in view of Baldwin in view of VanderRoest in which cleaning of the dosing device’s closing member occurs, a moveable element (shutter 62 in Farano’s Figure 1) is driven by a drive (actuator 60 in Farano’s Figure 1) for dosing a dosing quantity.  In this combination of Farano in view of Baldwin in view of VanderRoest, the controller actuates the drive to dose cleaning agent whenever a cleaning agent dose is required.  
With regard to claim 32, in the combination of Farano in view of Baldwin in view of VanderRoest, the cleaning agent is a powder (Par. 0012 of Farano).  
With regard to claim 34, in the developed combination of Farano in view of Baldwin in view of VanderRoest, a sprayer assembly (reads on hydraulic system) cleans the dosing device when a specific washing program is run in which the dosing device’s closing member is cleaned.
With regard to claim 35, in the combination of Farano in view of Baldwin in view of VanderRoest, a dishwasher sprayer assembly sprays a dose of washing liquid (reads on further cleaning agent) onto the closing member of the dosing device, and since the controller starts the dishwasher’s washing program in response to a user’s washing program selection, the controller is considered to actuate that dishwasher sprayer assembly (reads on supply unit) when the specific washing program is run.
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0062564 by Farano in view of U.S. 2012/0111366 by Baldwin in view of U.S. 2017/0296030 by VanderRoest as applied to claim 30 above, and further in view of U.S. 2013/0220374 by Heidel.
  With regard to claim 31, the combination of Farano in view of Baldwin in view of VanderRoest does not teach that a sensor unit is designed to detect a movement of the shutter 62 (in Farano’s Figure 1).
Heidel teaches that a sensor can advantageously be used to detect the malfunctioning of a moveable dishwasher component, wherein a sensed deviation from an expected profile can advantageously be used to determine that a component is malfunctioning (Par. 0005, 0006, 0010, 0019, and 0020, and claims 18 and 19 of Heidel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Farano in view of Baldwin in view of VanderRoest such that the dishwasher comprises a sensor unit for sensing the movement of the shutter 62 of the dosing device, wherein the sensor’s data is outputted to the dishwasher’s controller such that malfunctioning movement of the rear wall – such as malfunctioning movement caused by blockage – can be detected when the sensed data deviates from an expected profile.  The motivation for performing the modification was provided by Heidel, who teaches that a sensor can advantageously be used to detect the malfunctioning of a moveable dishwasher component, wherein a sensed deviation from an expected profile can advantageously be used to determine that a component is malfunctioning.  
With regard to claim 33, the combination of Farano in view of Baldwin in view of VanderRoest in view of Heidel does not teach that the dishwasher’s user interface is configured to output user information as a function of the cleaning state.  
Baldwin teaches that a user interface of a dishwasher can comprise a display that advantageously informs the user of the status of the dishwasher (Par. 0033 and 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Farano in view of Baldwin in view of VanderRoest in view of Heidel such that the user interface comprises a display that informs the user of the status of the dishwasher, including the status of the dosing device being cleaned and a blockage of the shutter malfunction being detected.  Baldwin teaches that a user interface of a dishwasher can comprise a display that advantageously informs the user of the status of the dishwasher, and the motivation for performing the modification would be to inform the user of what’s happening during the operation of the dishwasher.  
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0296030 by VanderRoest in view of U.S. 2012/0111366 by Baldwin.
With regard to claim 36, VanderRoest teaches a method for operating a dishwasher, wherein the dishwasher comprises an automatic dispenser (item 20 in Figures 1, 5A, and 5B; reads on automatic dosing device) in a door (item 18 in Figure 1) of the dishwasher, and wherein the dispenser is configured to dispense cleaning agent into the dishwasher’s interior (Abstract; Par. 0012-0015 and 0020).  VanderRoest teaches that the dispenser is configured to have wash liquid (item 50 in Figure 5B) sprayed onto it such that a plurality of dosing quantities can be automatically dosed into the interior of the dishwasher from a supply of cleaning agent (Par. 0012 and 0020).  VanderRoest teaches that the dishwash comprises a controller (item 40 in Figure 1) configured to run a washing program wherein the dispenser is actuated and switched to a cleaning state illustrated in Figure 5B, wherein a rear wall (item 30 in Figures 5A and 5B) is pushed forward by an actuator (item 36 in Figure 5A) such that the rear wall of the dispenser can be cleaned by washing liquid (item 50 in Figure 5B) directed at the pushed-forward rear wall (Par. 0013 and 0020).  
VanderRoest does not explicitly recite that the controller is configured to run a plurality of washing programs.
Baldwin teaches that a dishwasher controller can be configured to run a plurality of washing programs, wherein a user can advantageously use a user interface to select among the plurality of washing program options depending on the cleaning needs of the to-be-cleaned dishes (Par. 0031-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of VanderRoest such that the controller is configured to run a plurality of different washing programs such that a user can use a user interface to selected among the plurality of washing program options depending on the cleaning needs of the user.  The motivation for performing the modification was provided by Baldwin teaches that a dishwasher controller can be configured to run a plurality of washing programs, wherein a user can advantageously use a user interface to select among the plurality of washing program options depending on the cleaning needs of the to-be-cleaned dishes.  In this combination of VanderRoest in view of Baldwin, at least one of the washing program options that a user can select is a specified washing program that comprises the step of cleaning the dispenser’s rear wall (item 26 in VanderRoest’s Figure 5B) as discussed in VanderRoest’s Par. [0020], thus advantageously allowing that rear wall of the dispenser to be cleaned.  
With regard to claim 37, the combination of VanderRoest in view of Baldwin does not explicitly recite that the dishwasher is a household dishwasher.  However, in the art of dishwashing, it is well known for a dishwasher to be a household dishwasher such that household dishware can advantageously be cleaned with said dishwasher (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of VanderRoest in view of Baldwin such that the dishwasher is used as a household dishwasher such that a household’s dishware can advantageously be cleaned with the dishwashing method of VanderRoest in view of Baldwin.  
With regard to claim 38, the combination of VanderRoest in view of Baldwin was developed in the rejection of claim 36.  The combination of VanderRoest in view of Baldwin teaches that the dishwasher comprises a controller (item 40 in VanderRoest’s Figure 1) for executing a dishwashing program selected by the user (Par. 0013 of VanderRoest).  The combination of VanderRoest in view of Baldwin does not explicitly recite that the controller comprises a computer program embodied in a non-transitory computer readable medium.  However, in the dishwashing art, it is well known for a dishwasher’s controller to comprise a computer program embodied in a non-transitory computer readable medium, wherein the computer program causes a method of said dishwasher to be executed by the dishwasher, and it is well known that such a computer program advantageously allows a dishwasher to function in an automatic manner (MPEP 2144.03, Official Notice).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of VanderRoest in view of Baldwin such that the controller of VanderRoest in view of Baldwin comprises a computer program embodied in a non-transitory computer readable medium that, when executed by the controller, causes the method of VanderRoest in view of Baldwin developed in the rejection of claim 36 to be performed.   

Pertinent Prior Art
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: U.S. 2016/0000297 by Hodapp.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 11, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714